         Case 6:19-cv-06008-FPG Document 10 Filed 12/13/18 Page 1 of 1



                           LINITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF NEW YORK


 Elmis Adalis   Montoya-cruz         )               Civil Action   No'    9:18-cv-01410-DNH-
                                                                           CFH
                        Plaintiff(s) )
                v.                   )               NOTICE OF APPEARANCE
                                                )
 Thomas Feeley, Craig D. Apple, Sr.;            )
 Kristjen M. Nielsen and Matthew G.
 Whitaker
                                                )
                             Defendant(s). )



TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:


      Enter my appearance as counsel in the above-captioned case for Thomas Feeley, Kristjen

M. Nielsen and Matthew G. Whitaker.



      I certify that I am admitted to practice in this Court.




                                                    GRANT C. JAQUITH

 Dated: December 13, 201 8
                                                    United States Attorney

                                          By:       ls Thomas Spina, Jr.
                                                    Thomas Spina, Jr.
                                                    Assistant United States Attorney
                                                    Bar Roll No. 102653
                                                    James T. Foley U.S. Courthouse
                                                    445 Broadway, Room 218
                                                    Albany, NY 12207-2924
                                                    Telephone: (5 18) 43 1-0247
                                                    Facsimile: (5 I 8) 43 l-0429
